
	
		I
		111th CONGRESS
		2d Session
		H. R. 5245
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2010
			Mr. Holden (for
			 himself and Mr. Shuster) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To establish minimum standards for engineered glass beads
		  used in reflective markings.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Highway Markings Act of
			 2010.
		2.Minimum standards
			 for engineered glass beads used in reflective markings
			(a)AmendmentChapter 3 of title 23, United States Code,
			 is amended by adding after section 329 the following new section:
				
					330.Minimum
				standards for engineered glass beads used in reflective markings
						(a)Minimum
				standards
							(1)In
				generalSubject to paragraph (2), a State that receives funds
				under this title shall ensure that any new application of reflective markings,
				on or along any road or highway, shall be made from a binder that has been
				mixed, in whole or in part, with engineered glass beads. Such beads may not
				contain more than 200 parts per million arsenic, as determined by the
				Environmental Protection Agency Method 6010C in conjunction with the
				Environmental Protection Agency Method 3052 modified.
							(2)Failure to
				complyThe Secretary of
				Transportation, acting through the Administrator of the Federal Highway
				Administration, shall withhold up to 5 percent of the amount required to be
				apportioned to a State under section 104(b) (1), (3), and (4) of title 23 on
				the first day of the fiscal year beginning after September 30, 2011, throughout
				which the State does not comply substantially with a requirement of this
				section.
							(3)Availability for
				apportionmentAmounts
				withheld under this section from apportionment to a State after September 30,
				2011, are not available for apportionment to the State.
							(b)DefinitionsIn this section:
							(1)Engineered glass
				beadsThe term
				engineered glass beads means glass beads produced to meet
				retroreflectivity and durability performance based on the following
				properties:
								(A)Size distribution (bead size distribution
				ranges between 100 U.S. Mesh to 14 U.S. Mesh) exposes at least 35 percent of
				the diameter of the glass beads above the dry paint surface with remaining
				glass embedded into the paint.
								(B)Surface functional
				coating ensures that the inorganic composition of the glass bead surface is
				compatible with the organic composition of the paint formulation to achieve
				adequate bead-paint adhesion.
								(C)Refractive index of the glass bead provides
				the required light refraction characteristics that will enable adequate
				retroreflectivity performance (refractive index in the 1.50 to 1.60 range)
				required for the application.
								(D)Mechanical properties of the glass bead
				allow adequate strength (compressive strength of at least 30,000 pounds per
				square inch) to withstand the conditions in the roadways.
								(E)Chemical make of the glass beads
				(soda-lime-silica based chemistry) allows the use of environmentally acceptable
				recycled glass types, such as flat and container type glasses, as the main raw
				material in the manufacturing process.
								(2)Reflective
				markingThe term
				reflective marking means a system composed of pigmented binders,
				including paint, thermoplastic, and epoxy, that is applied at a predefined
				thickness onto the pavement surface with glass beads mixed into or dropped onto
				the binder at a predefined surface coverage
				rate.
							.
			(b)Conforming
			 amendmentThe analysis for chapter 3 of title 23 is amended by
			 adding after the item relating to section 329 the following:
				
					
						330. Minimum standard for engineered glass
				beads used in reflective
				markings.
					
					.
			3.Effective
			 dateThis Act and the
			 amendments made by this Act shall become effective 90 days after the date of
			 enactment of this Act.
		
